UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :       20cr0007 (DLC)
                                         :
           -v-                           :     MEMORANDUM OPINION
                                         :         AND ORDER
 HECTOR TOLENTINO,                       :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On April 10, 2020, the defendant sought release on bail

from the Metropolitan Detention Center1 (“MDC”) pursuant to 18

U.S.C. §§ 3142(i) and 3142(f) on account of the COVID-19

pandemic.    The defendant also argues that his release is

necessary to protect his Sixth Amendment right to counsel in

advance of his trial, which is currently scheduled for May 18,

2020.    The Government opposes the defendant’s release.2    The

defendant’s application for release on bail is denied.       An Order

rescheduling the defendant’s trial date is forthcoming from this

Court.




1 In the defendant’s bail application, defense counsel misstates
that the defendant is detained at the Metropolitan Correctional
Center (“MCC”).

2 The Government’s request to file its April 13, 2020 opposition
in redacted form is granted.
    On January 2, 2020, a two-count indictment was returned

against the defendant, who is twenty-eight years old.   The first

count charges the defendant with violating 21 U.S.C. § 846.     In

particular, he has been indicted for conspiring to distribute

mixtures and substances containing detectable amounts of heroin,

cocaine, fentanyl, and oxycodone, in violation of 21 U.S.C. §

841(b)(1)(B).   The second count charges the defendant with

possessing a firearm in furtherance of that conspiracy, in

violation of 18 U.S.C. § 924(c)(1)(A)(i), (2).   He is facing a

mandatory minimum term of imprisonment of fifteen years.      The

Government estimates that his sentencing guidelines range will

be in excess of thirty years.

    At his December 18, 2019 initial presentment, the

Magistrate Judge ordered the defendant detained, having found

that a danger to the community would exist if he were released

on bail.   The defendant makes this application pursuant to

Sections 3142(f) and 3142(i), as well as the Sixth Amendment.

    Pursuant to Section 3142(f), a

    hearing may be reopened, before or after a
    determination by the judicial officer, at any time
    before trial if the judicial officer finds that
    information exists that was not known to the movant at
    the time of the hearing and that has a material
    bearing on the issue whether there are conditions of
    release that will reasonably assure the appearance of
    such person as required and the safety of any other
    person and the community.

18 U.S.C. § 3142(f).


                                 2
     The only new information that the defendant argues

justifies a reopening of the bail hearing and that was not known

on December 18 is the outbreak of the COVID-19 pandemic.    While

there can be no dispute that the COVID-19 pandemic has imposed

enormous strains upon all institutions, including correctional

facilities, the public health crisis does not have a “material

bearing” on whether there are conditions of release that would

reasonably ensure the safety of the community.   Given the nature

of the counts with which the defendant has been charged; the

defendant’s lengthy criminal history; the Government’s

description of its evidence of his criminal conduct, including,

among other things, the defendant’s admission that he trafficked

in kilogram quantities of narcotics and the three firearms that

were found at the defendant’s stash house; all of the

information provided by the parties relevant to the underlying

bail decision; and the defendant’s failure to describe any new

evidence that would suggest he presents less of a danger to the

community, the Court declines to reopen the bail hearing

pursuant to Section 3142(f).3

     The defendant also argues that he should be released

pursuant to Section 3142(i).    He requests that he be released to




3 Because the Court declines to reopen the bail hearing, this
application may be decided without a hearing.

                                  3
home confinement and returned to live with his girlfriend and

their son.

    Section 3142(i) provides that a

    judicial officer may, by subsequent order, permit the
    temporary release of the person, in the custody of a
    United States marshal or another appropriate person,
    to the extent that the judicial officer determines
    such release to be necessary for preparation of the
    person’s defense or for another compelling reason.

    18 U.S.C. § 3142(i).    The defendant has not shown that his

release to live with his girlfriend will reasonably ensure the

safety of the community.   The defendant reported that he was

living with his girlfriend at this location at the time he

committed the charged offense, and counsel does not explain how

his girlfriend would be able to provide the control over the

defendant that is necessary to protect the community.

    The defendant also has not shown that there is a compelling

reason for his release.    The defendant does not argue that he

suffers from health conditions that make him uniquely vulnerable

during this public health crisis.     After his arrest in December

2019, the defendant told the Pretrial Services Officer that his

health was excellent; he reported no medical problems.

    The defendant also has not shown that his release is

necessary for preparation of his defense.     Should the defendant

decide he wishes to proceed to trial, the Court will ensure that

the defendant is provided adequate time to participate in the



                                  4
preparation of his defense.   It is thus premature to determine

that the measures taken by the Bureau of Prisons to protect

inmates’ health will prevent him from being ready to present his

defense at that trial.

    Finally, the defendant argues that his release is necessary

to protect his Sixth Amendment right to counsel.     He cites the

disruptions to the regular legal visitation schedule at the MDC.

But, as described in the Government’s opposition, the MDC allows

telephone calls and email communications between counsel and

clients, and the defendant does not argue that any such

communications have been interrupted or cancelled.    Given the

current guidance on social distancing, it is unlikely that

counsel would be conducting in-person meetings with the

defendant in any event.

    The defendant’s application for release is denied.


Dated:   New York, New York
         April 14, 2020

                               ______________________________
                                       DENISE COTE
                               United States District Judge




                                 5
